DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statement filed on January 29, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 6, 8, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savian et al (2019/0325538), hereinafter Savian.
	With respect to claims 1, 3, and 12-15, Savian discloses in paragraphs 0074 and 0076, the passenger uploading a picture of their luggage and the system determining the bag’s dimensions based on the picture. Once the bag dimension information is determined, the system determines the optimal placement of the bag and provides a reserved a baggage section. See also paragraph 0077 which discusses obtaining the baggage dimensions and orienting the bag most efficiently depending on the bag’s dimensions and the space used to store the bag. Figures 9-13 illustrate implanting the method within an aircraft environment.
	With respect to claim 2, paragraphs 0008, 0034, and 0085 disclose the present invention including a first software application executable on a first passenger mobile device. Also see figures 8A-8C which illustrate a personal electronic device having an application thereon for paying and reserving bag space.
	With respect to claim 4, Savian discloses in paragraph 0076, the method, wherein, for the determining of the dimensions in step b), the dimensions of the piece of luggage are calculated automatically from the at least one digital image (“Another option is for the passenger to upload a picture of the bag and the system can determine the bag dimensions based on the picture (e.g., using technology discussed above”).
	With respect to claim 6, paragraph 0074 discloses the method, wherein, for the determining of the dimensions in step b), the at least one image is compared automatically with comparison images of pieces of luggage with known dimensions, wherein, when the piece of luggage depicted in the at least one image corresponds to a piece of luggage depicted in a comparison image, the known dimensions of the piece of luggage depicted in the comparison image are taken as the dimensions of the piece of luggage to be transported (“The baggage management system 10 can have baggage dimension data stored in a database based on the manufacturer or brand of bag or based on prior information entered by the passenger or airline personnel related to a specific passenger’s baggage.”)
	With respect to claims 8 and 9, paragraphs 0028, 0030, and 0032 disclose the method, wherein, in step d), a seat for the flight underneath a luggage compartment or in a vicinity of a luggage compartment is assigned to the passenger, in which, using already known dimensions of pieces of luggage, which are also intended to be transported in the luggage compartments during the flight and which are carried on by other passengers to which adjacent seats are assigned, sufficient volume is free to accommodate the piece of luggage.
	With respect to claim 11, paragraph 0076 discloses that the passenger carrying on the piece of luggage in the aircraft cabin paying for the reserved space.
	Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Savian in view of Utsumi (2015/0248578).
	Savian’s teachings are disclosed above. Savian teaches obtaining an image of an item and determining the dimensions of the imaged item. Savian however fails to specifically teach capturing a plurality of images of the item to determine the dimensions.
	With respect to claim 5, Utsumi teaches in paragraphs 0001, 0005, and 0071-0072, obtaining a plurality of images of items and calculating the dimensions from the plurality of images.
	In view of Utsumi’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use a plurality of images as is taught by Utsumi, in Savian’s method of determining the dimensions of the luggage. One would be motivated to use more than one image, in order to have additional data to analyze so that a more accurate dimension determination can be made.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savian in view of Skelly et al (2006/0006704), hereinafter Skelly.
	Savian’s teachings are disclosed above. Savian fails to teach including the free volume present underneath seats for pieces of luggage.
	With respect to claim 7, Skelly discloses in paragraph 0003 including available storage underneath the seat.
	In view of Skelly’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to include all available storage in the luggage placement method taught by Savian. One would be motivated to include the storage underneath the seats in order to make use of all available storage so that luggage is optimally positioned.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Savian in view of Jindel (2013/0290221).
	Savian’s teachings are disclosed above. Savian fails to teach the passenger not being allowed to carry on the piece of luggage in the aircraft cabin, if it has been identified that there is no free volume present in the aircraft cabin on the flight to accommodate the piece of luggage.
	With respect to claim 10, Jindel teaches in paragraph 0006, when the passengers are unable to find space for their carry-on bags in the overhead bins, the airlines readily gate check those bags.
	In view Jindel’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to not allow a passenger to carry on a piece of luggage when there is no available space for the carry on. When no space is available, one would be motivated to not allow the carry on so that only luggage that can be safely stowed is allowed in the cabin.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see form PTO-892, reference cited.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 6, 2022